Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Hull (20180333724).
Regarding claim 1, Hull discloses a system for classifying biological particles, comprising (abstract): a non-transitory, computer-readable memory; one or more processors; and a computer-readable medium containing programming instructions that, when executed by the one or more processors, cause the system to: measure an impedance response of one or more biological particles in a sample at one or more frequencies to generate impedance response data associated with the one or more biological particles in the sample (par. 90 and 93, impedance response); 
determine physical properties of the generated impedance response data at the one or more frequencies (pars. 90-91, slope of waveform); and 
classify the one or more biological particles in the sample into categories based on the determined physical properties of the generated impedance response data at the one or more frequencies by applying a machine learning model to the generated impedance response data (par. 92-93, machine learning model and curve response is used for classification).
Regarding claim 4, slope of the voltage is an electrical property (pars. 90-91).
Regarding claim 5, the waveforms in figures 8e and 8f and pars. 94-95 show the amplitude and phase of the waveform.  
Regarding claim 7, see par. 46 (cells).
Regarding claim 8, see par. 54. 
Regarding claims 11-12, see the rejection of claim 1.
Regarding claim 15, see the rejection of claim 4.
Regarding claim 16, see the rejection of claim 5.
Regarding claims 18-19, see the rejection of claims 7-8.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Liu (20140284221).
Regarding claim 2, Hull discloses applying voltage that has a frequency but does not explicitly teach multi frequency impedance measurements.  
Liu teaches, in the same field of endeavor, multiple frequency testing in par. 99 and figure 7.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Hull the ability to test a medium at multiple frequency ranges as taught by Liu.  The reason is to find different characteristics of the different cells in the medium.  
Regarding claim 3, see par. 61 of Liu which teaches frequency ranges within the claimed range.
Regarding claim 9, see par. 4 and 6 of Liu.
Regarding claims 13-14, see the rejection of claims 2-3.
Regarding claim 20, see the rejection of claim 9.



Claims 6, 10, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Feher (20170322137).
Regarding claim 6, the rejection of claim 1 discloses machine learning.
Feher discloses specific types of machine learning like SVM and random forest may be used for classification of cells in pars. 90-92. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Hull the specific types of classification models taught by Feher.  The reason is that these are very well known methods to classify data. 
	Regarding claim 10, par. 7 of Feher teaches denoising and smoothing the results in known in the prior art.  
	Regarding claim 17, see the rejection of claim 6.
	Regarding claim 21, see the rejection of claim 10.

 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666